Name: Council Regulation (EEC) No 3487/80 of 22 December 1980 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: agri-foodstuffs;  economic policy;  plant product;  foodstuff;  prices
 Date Published: nan

 31 . 12. 80 Official Journal of the European Communities No L 365/3 COUNCIL REGULATION (EEC) No 3487/80 of 22 December 1980 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 146 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1035/77 (&gt;) lays down that financial compensation is to be granted to pro ­ cessors for lemons of Community origin which they purchase at a minimum price calculated on the basis of the buying-in price for quality class III plus 1 5 % of the basic price ; whereas, since the Italian market is closed, this system has been limited to the quantities of products which are in competition with similar products imported from third countries ; Whereas the import system applied by Greece at the time of accession does not include restrictive measures ; whereas Regulation (EEC) No 1035/77 should therefore be amended so that Greek produc ­ tion can qualify for financial compensation for all quantities of Greek lemons to be processed, with the exception of those intended for the production of juice for sale on the Italian market, HAS ADOPTED THIS -REGULATION : Article 1 The third subparagraph of Article 2 of Regulation (EEC) No 1035/77 shall be replaced by the following : ' It shall be granted :  with regard to industrial concerns situated outside Italy, for Community produce bought at the abovementioned minimum purchase price and which has been used in the produc ­ tion of juice sold outside Italy,  with regard to industrial concerns situated in Italy, for 85 % of Community produce bought at the minimum purchase price . However, - it shall be granted for a higher percentage of these products where the person concerned adduces evidence, for a given marketing year, that the quantities of juice he has sold outside Italy exceed 85 % of the total amount he has marketed.' Article 2 This Regulation shall enter into force on 1 January 1981 . It shall apply only to processing contracts concluded on or after that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER ( ») OJ No L 125, 19 . 5 . 1977, p. 3 .